SULLIVAN, Judge.
MEMORANDUM DECISION
In October of 1967, Stephan A. Owens (Owens) was charged with theft in the Tippecanoe Superior Court. During the proceedings in that court, Owens represented his age to be nineteen years. In November of that year the trial court accepted his guilty plea and sentenced him to six months incarceration.
Fourteen years later, on March 18, 1981, Owens filed his pro se petition for post conviction relief pursuant to Ind.Rules of Procedure, Post-Conviction Rule 1. He asserted that his 1967 conviction should be set aside because at the time he was in fact seventeen years old and that because the juvenile court had not waived jurisdiction, the superior court judgment was invalid. The State's answer to the petition asserted that Owens "perpetrated a fraud upon the Court" and that accordingly he waived or should be estopped from making his claim and that further he had not timely asserted the alleged error. Record at 21.
The trial court summarily denied the post-conviction relief petition finding that *360Owens "was an adult at the time of the entry ofthe guilty plea and that the elapsed period between 1967 and the date of defendant's petition for post-conviction relief constitutes waiver." Record at 26.
The determination of the trial court contains what appears to be a factual determination as to Owens' age at the time of his guilty plea. The State did not contest Owens' claim that he was a juvenile at the time. It argued only that Owens should be held to the consequences of his own misrepresentation and of his delay in asserting his claim. At the outset, therefore, it would seem that the record does not affirmatively show the absence of a genuine issue as to Owens' age at the time of his guilty plea. Whether resolution of that issue might benefit Owens, however, is quite a different question.
JURISDICTION
Very recently, in Twyman v. State (1st Dist.1983) Ind.App., 452 N.E.2d 434, the First District held that the jurisdiction of a criminal court over a juvenile offender involves questions of jurisdiction of the person, not jurisdiction of the subject matter. The First District further held that a juvenile who by misrepresenting his age causes a criminal court to initiate proceedings against him without a prior waiver of jurisdiction by the appropriate juvenile court may be held to have waived the issue of proper jurisdiction over his person.1
LACHES
Twyman v. State, supra, affirmed the trial court's determination that the juvenile's post-conviction jurisdictional claim was barred by laches. In Twyman, the juvenile waited eight years following his criminal court conviction before asserting the jurisdictional claim. In the case before us, Owens pleaded guilty in 1967, fourteen years before his attempt to avoid the consequences of that plea.
Unlike the trial court in Twyman, however, the Tippecanoe Superior Court did not conduct a hearing upon the merits of Owens' petition for post-conviction relief. Had the Tippecanoe Superior Court done so, we might well affirm the judgment solely upon the authority of that case. Here, however, the trial court found as a fact that Owens was an adult at the time of his guilty plea, not that by his misrepresentation he is held to the consequences of his plea as if he were in fact an adult at the time. Furthermore, the trial court determined that Owens had not timely asserted his claim. Although the trial court used the term "waiver" in connection with the fourteen-year lapse of time, it is probable that the court was applying the doctrine of laches to Owens' claim.
In any event, we must necessarily conclude that the trial court erred in failing to conduct a hearing upon Owens' petition so as to resolve the question of his age at the time of the guilty plea and to then assess his age in the context of misrepresentation, waiver, estoppel or the like. It was also error for the court to conclude that the assertion was not timely made without affording Owens the opportunity to offer some facts in avoidance of the operation of the laches doctrine. Frazier v. State (1975) 263 Ind. 614, 335 N.E.2d 623; Haynes v. State (3d Dist.1982) Ind.App., 436 N.E.2d 874; cf. Hernandez v. State (3d Dist.1983) Ind. App., 450 N.E.2d 93.
The judgment is reversed and the cause is remanded for further proceedings not inconsistent with this memorandum decision.
SHIELDS, J., concurs.
BUCHANAN, C.J., dissents with opinion.

. It may be noted that Carpenter v. State (1977) 266 Ind. 98, 360 N.E.2d 839, which held a criminal conviction void involved true subject matter jurisdiction. In that case, the judgment was entered in the Clark Superior Court following a change of venue. The Clark Superior Court had no jurisdiction over criminal cases. It is not supportive of a conclusion here that Owens is estopped from attacking his conviction in the Tippecanoe Superior Court. Unlike the Clark Superior Court, the Tippecanoe Superior Court had subject matter jurisdiction over criminal cases, including cases charging theft.